Case 6:20-cr-00123-WWB-DCI Document 33 Filed 01/12/21 Page 1 of 3 PageID 93




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                      Case No. 6:20-cr-123-Orl-78DCI

KAVITA HARACK


                UNITED STATES’ SECOND MOTION TO
            CONTINUE SENTENCING HEARING (UNOPPOSED)

      The United States hereby moves to continue the sentencing hearing in this

case for approximately ten days. On October 19, 2020, the defendant pleaded guilty

pursuant to an Information to two counts of wire fraud. Doc. 1. The sentencing in

this case was initially set for January 4, 2021. The United States moved for a one-

week continuance due to the assigned AUSA’s out-of-State scheduling conflict, after

which the defense moved for a continuance due to defense counsel’s health

condition. See Docs. 25, 26, 28, 30. The sentencing hearing was recently re-scheduled

for February 23, 2021. The defendant remains out on bond pending her sentencing.

      The FBI Special Agent assigned to this matter is one of two agents in the

Orlando/Tampa area previously selected to attend a limited-offering FBI Evidence

Response Team drone pilot training that will be held from February 22 through

February 26, 2021. The course will be held in Fredericksburg, Virginia. The case

agent would thus be unavailable to attend the sentencing hearing. Therefore, the

Government respectfully requests that the sentencing hearing in this case be
Case 6:20-cr-00123-WWB-DCI Document 33 Filed 01/12/21 Page 2 of 3 PageID 94




continued to sometime between March 4, 2021 and March 8, 2021, or between

March 10, 2021 and March 31, 2020.1

       The Government has conferred with the defense, which does not object to the

requested continuance.



                                             Respectfully submitted,

                                             MARIA CHAPA LOPEZ
                                             United States Attorney

                                              s/ Chauncey A. Bratt
                                              Chauncey A. Bratt
                                              Assistant United States Attorney
                                              USA No. 174
                                              400 W. Washington Street, Suite 3100
                                              Orlando, Florida 32801
                                              Telephone: (407) 648-7500
                                              E-mail: chauncey.bratt@usdoj.gov




1
  The undersigned Assistant U.S. Attorney has a date-certain jury trial scheduled for March 1
through March 3, 2021 before U.S. District Court Judge Byron, and defense counsel is unavailable
March 3, 2021 or March 9, 2021.
                                                2
Case 6:20-cr-00123-WWB-DCI Document 33 Filed 01/12/21 Page 3 of 3 PageID 95




U.S. v. HARACK                                Case No. 6:20-cr-123-Orl-78DCI



                            CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Mark O’Brien, Esq.




                                         /s/ Chauncey A. Bratt
                                         CHAUNCEY A. BRATT
                                         Assistant United States Attorney
                                         USA No. 174
                                         400 W. Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile:    (407) 648-7643
                                         E-mail:      chauncey.bratt@usdoj.gov




                                          3
